Exhibit 10.1



SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into, by and between Express, Inc., Express, LLC (together with Express,
Inc., the “Company”), and David Kornberg (the “Executive”) (collectively
referred to as “the parties”) and shall be effective as of the first day of the
Company’s 2015 fiscal year, or as of such earlier date that the Company’s
existing Chief Executive Officer ceases to serve in such capacity (the
“Effective Date”).
WHEREAS, the Executive is currently employed by Express, LLC and serves as
President of the Company;
WHEREAS, Executive is experienced in various phases of the Company’s business
and does possess an intimate knowledge of the business and affairs of the
Company and its policies, procedures, methods, and personnel;
WHEREAS, the Board of Directors of Express, Inc. (the “Board”) has appointed
Executive to serve as Chief Executive Officer of Express, Inc. as of the
Effective Date and caused Executive to be appointed Chief Executive Officer of
Express, LLC as of the Effective Date; and
WHEREAS, the Board has appointed Executive as a Class II director to the Board,
effective as of the Effective Date.
WHEREAS, upon the Effective Date, this Agreement shall supersede and replace in
its entirety that certain Amended and Restated Employment Agreement by and
between Express, LLC and Executive, dated on or about April 22, 2013 (the “Prior
Agreement”) which superseded and replaced in its entirety that certain
Employment Agreement by and between Express, LLC and Executive dated on or about
February 11, 2010 (the “Original Employment Agreement”) or any other employment
or severance agreement entered into by the Executive, on the one hand, and the
Company or its affiliates, on the other (as well as any employment or severance
agreement that was entered into by the Executive and Limited Brands, Inc. or its
affiliates and assumed by the Company or its affiliates). Upon the Effective
Date, the Prior Agreement and the Original Employment Agreement shall cease to
have any further legal force or effect whatsoever.
NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:
1.Term. The initial term of employment under this Agreement shall be for the
period commencing on the effective date of the Original Employment Agreement
(the “Commencement Date”) and ending on the fifth anniversary of the
Commencement Date; provided, however, that thereafter this Agreement shall be
automatically renewed from year to year, unless (a) either the Company or the
Executive shall have given written notice to the other at least thirty (30) days
prior thereto that the term of this Agreement shall not be so renewed or (b) the
Agreement is terminated pursuant to the provisions of Section 8 of this
Agreement.
2.Employment.
(a)Position. The Executive shall be employed as Chief Executive Officer of the
Company and responsibilities, powers, duties and authority customary for the
chief executive officer of corporations of the size, type and nature of the
Company as may be determined by the Board. The Executive shall perform the
duties, undertake the responsibilities, and exercise the authority customarily
performed, undertaken, and exercised by persons employed in a similar executive
capacity. The Executive shall report to the Board.
(b)Obligations. The Executive agrees to devote the Executive’s full business
time and attention to the business and affairs of the Company and its
subsidiaries. The foregoing, however, shall not preclude the Executive from
serving on corporate, civic, or charitable boards or committees or managing
personal investments, so long as such activities do not materially interfere
with the performance of the Executive’s responsibilities hereunder.
3.Base Salary. Executive’s annual base salary shall be Nine Hundred Thousand
United States dollars ($900,000.00), less applicable withholding (the “Base
Salary”). The Base Salary will be subject to annual review and may be increased
from time to time in the discretion of the Board or any committee thereof
responsible for executive compensation matters (the “Compensation Committee”),
based on factors such as the Executive’s responsibilities, compensation of
similar executives in other companies, the Executive’s performance, and other
pertinent factors. Such Base Salary shall be payable in accordance with the
Company’s customary practices applicable to its executives.




--------------------------------------------------------------------------------

Exhibit 10.1

4.Equity Compensation. The Executive may be eligible for future equity- based
awards as may be commensurate with the Executive’s position and performance; it
being agreed any such awards shall be awarded, if at all, in the discretion of
the Board or the Compensation Committee.
5.Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time. The Executive’s participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to senior executives of
the Company generally.
6.Bonus. The Executive shall be entitled to participate in the Company’s
applicable incentive compensation plan at a target level of One Hundred and
Twenty Percent (120%) of the Executive’s Base Salary on the same basis and terms
as are applicable to senior executives of the Company generally as determined
from time to time by the Board or the Compensation Committee. The target level
may be increased from time to time in the discretion of the Board or
Compensation Committee, based on factors such as the Executive’s
responsibilities, compensation of similar executives in other companies, the
Executive’s performance, and other pertinent factors. The actual amount of the
bonus shall be based upon the attainment of performance goals and objectives
determined reasonably and in good faith by the Board after meaningful
consultation with the Executive.
7.Other Benefits.
(a)Expenses. Subject to applicable Company policies, the Executive shall be
entitled to receive prompt reimbursement of all expenses reasonably incurred in
connection with the performance of the Executive’s duties hereunder or for
promoting, pursuing, or otherwise furthering the business or interests of the
Company. For purposes of compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive, (ii) any right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.
(b)Office and Facilities. The Executive shall be provided with appropriate
offices and with such secretarial and other support facilities as are
commensurate with the Executive’s status with the Company and adequate for the
performance of the Executive’s duties hereunder.
(c)Business Travel. For domestic travel, the Executive shall be entitled to use
of chartered private aircraft, at his discretion reasonably applied.
(d)Paid Time Off (PTO) Program. The Executive shall be entitled to paid time off
in accordance with the policies as periodically established by the Company for
senior executives of the Company.
8.Termination. The Executive’s employment hereunder is subject to the following
terms and conditions:
(a)Disability. The Company shall be entitled to terminate the Executive’s
employment after having established the Executive’s Disability. For purposes of
this Agreement, “Disability” means a physical or mental infirmity which impairs
the Executive’s ability to substantially perform the Executive’s duties under
this Agreement for a period of at least six (6) months in any twelve (12)-month
calendar period as determined in accordance with the Company’s Long-Term
Disability Plan or, in the absence of such plan, as determined by the Board.
(b)Cause. The Company shall be entitled to terminate the Executive’s employment
for “Cause” without prior written notice. For purposes of this Agreement,
“Cause” shall mean that the Executive (1) failed to perform the Executive’s
material duties with the Company (other than a failure resulting from the
Executive’s incapacity due to physical or mental illness); or (2) has pleaded
“guilty” or “no contest” to or has been convicted of an act which is defined as
a felony under federal or state law; or (3) engaged in misconduct in bad faith
which could reasonably be expected to materially harm the Company’s business or
its reputation. The Executive shall be given written notice by the Company of a
termination for Cause, which shall state in detail the particular act or acts or
failures to act that constitute the grounds on which the termination for Cause
is based.
(c)Termination by the Executive. The Executive may terminate employment
hereunder without “Good Reason” by delivering to the Company, not less than
thirty (30) days prior to the Termination Date, a written notice of termination.
The Executive may terminate employment hereunder for “Good Reason” by delivering
to the Company not less than thirty (30) days prior to the Termination Date, a
written notice of termination setting forth in reasonable detail the facts and
circumstances which constitute Good Reason. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events, without
the express written consent of the Executive, unless such events are fully
corrected in all material respects by the Company within thirty (30) days
following written notification by the Executive to the Company of the occurrence
of one of the following reasons: (i) the failure to continue the Executive in a
capacity contemplated by Section 2(a) above; (ii) the assignment to the
Executive of any duties materially inconsistent with the Executive’s positions,
material duties, authority, responsibilities or




--------------------------------------------------------------------------------

Exhibit 10.1

reporting requirements as set forth in Section 2(a) hereof; (iii) a reduction in
or a material delay in payment of the Executive’s total cash compensation and
benefits from those required to be provided in accordance with the provisions of
this Agreement; (iv) the Company, the Board or any person controlling the
Company requires the Executive to be based at a location more than 60 miles from
the Executive’s principal residence as of the Commencement Date, other than on
travel reasonably required to carry out the Executive’s obligations under the
Agreement; or (v) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the business of the Company within fifteen (15) days after
a Change in Control (defined below). The Executive shall provide the Company
with a written notice detailing the specific circumstances alleged to constitute
Good Reason within ninety (90) days after the occurrence of such circumstances,
and actually terminate employment within thirty (30) days following the
expiration of the Company’s thirty (30)-day cure period described above.
Otherwise, any claim of such circumstances as “Good Reason” shall be deemed
irrevocably waived by the Executive.
(d)Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive’s death, the date of death, or in all other cases of termination by
the Company, the date specified in writing by the Company as the Termination
Date; provided, however, that if the Executive’s employment is terminated by the
Company either for (i) reasons other than Cause or (ii) Disability, the date
specified as the Termination Date shall be at least thirty (30) days from the
date that written notice of the termination date is given to the Executive.
9.Compensation Upon Certain Terminations by the Company.
(a)If the Executive’s employment is terminated by the Company other than for
death, Disability or Cause (including a termination by reason of the Company’s
written notice to the Executive of its decision not to extend the Agreement
pursuant to Section 1 hereof) or by the Executive for Good Reason, the Company’s
sole obligations hereunder shall be as follows:
(i)
The Company shall pay the Executive the Accrued Compensation;

(ii)
Subject to Section 9(f) and the Executive’s continued compliance with Section 10
hereof:

(1)The Company shall continue to pay the Executive the Base Salary for a period
of eighteen (18) months following the Termination Date (the “Base Salary
Continuation”);
(2)The Company shall pay the Executive (x) the amount of any unpaid bonus for
any performance period terminating prior to the Termination Date, determined
based on actual achievement of performance objectives pursuant to the bonus plan
described in Section 6 above, paid on the date on which the bonus for each such
period is paid to executives generally (y) a pro rata amount, based on the
number of days elapsed during the applicable performance period, of the amount
of bonus to which the Executive would have been entitled pursuant to the plan
described in Section 6 above for the performance period in which the Termination
Date occurs, based on actual achievement of performance objectives for such
period, paid on the date on which the bonus for such period is paid to
executives generally, and (z) an amount equal to 1.5 times the target amount of
bonus to which the Executive would have been entitled pursuant to the plan
described in Section 6 above had the Executive’s employment continued for one
(1) year after the Termination Date, paid in equal installments on the payroll
dates on which Base Salary is generally paid (such payments described in clause
(z) together with the Base Salary Continuation, the “Severance Payment”);
(3)Immediate accelerated vesting of a portion of the equity-based and cash-based
incentive awards then outstanding, such portion equal to the portion of each
such award that was scheduled to vest during the eighteen (18) months following
the Termination Date (using the actual achievement to the Termination Date level
of achievement under the respective award agreement for any award subject to
performance-based criteria to determine the vested award amount); and
(4)Subject to the Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for up to eighteen (18) months following the Termination Date, the Company
shall, at its expense, provide to the Executive and the Executive’s dependents
medical and dental benefits similar in the aggregate to the those provided to
the Executive immediately prior to the Termination Date; provided, however, that
the Company’s obligation to provide such benefits shall cease upon the earlier
of (i) the Executive’s becoming eligible for such benefits as the result of
employment with another employer and (ii) the expiration of the Executive’s
right to continue such medical and dental benefits under applicable law (such as
COBRA); provided, further, that notwithstanding the foregoing, the Company shall
not be obligated to provide the continuation coverage contemplated by this
Section 9(a)(ii)(4) if it would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education




--------------------------------------------------------------------------------

Exhibit 10.1

Reconciliation Act of 2010, as amended (to the extent applicable), in which case
the Company shall reimburse Executive for out-of-pocket expenses under COBRA for
Executive and his dependents in lieu of providing the foregoing medical and
dental benefits. Notwithstanding the foregoing, the Company may elect to provide
such reimbursement in lieu of providing such medical and dental benefits.
(b)If during the term of the Agreement (including any extensions thereof), the
Executive’s employment is terminated by the Company for Cause or by reason of
the Executive’s death, or if the Executive gives the Company a written notice of
termination other than one for Good Reason, the Company’s sole obligation
hereunder shall be to pay the Executive the following amounts earned hereunder
but not paid as of the Termination Date: (i) Base Salary, (ii) reimbursement for
any and all monies advanced or expenses incurred pursuant to Section 7(a)
through the Termination Date, (iii) any earned compensation which the Executive
had previously deferred (including any interest earned or credited thereon)
pursuant to the Company’s Supplemental Retirement Plan (collectively, the
“Accrued Compensation”) and (iv) in the event of the Executive’s death, the
amount of any unpaid bonus for the year prior to the year in which the
Termination Date occurs, determined based on actual achievement of performance
objectives pursuant to the bonus plan described in Section 6 above. The
Executive’s entitlement to any other benefits shall be determined in accordance
with the Company’s employee benefit plans then in effect.
(c)If the Executive’s employment is terminated by the Company by reason of the
Executive’s Disability, the Company’s sole obligations hereunder shall be as
follows:
(i)
the Company shall pay the Executive the Accrued Compensation;

(ii)
any unpaid bonus for the year prior to the year in which the Termination Date
occurs, determined based on actual achievement of performance objectives
pursuant to the bonus plan described in Section 6 above; and

(iii)
the Executive shall be entitled to receive any disability benefits available
under the Company’s Long-Term Disability Plan.

(d)This Section 9(d) shall apply if there is a termination of the Executive’s
employment (i) by the Company other than for death, Disability or Cause
(including a termination by reason of the Company’s written notice to the
Executive of its decision not to extend the Agreement pursuant to Section 1
hereof) or (ii) by the Executive for Good Reason, in each case, either
(A) during the one-year period following a Change in Control or (B) during the
six (6) month period preceding a Change in Control; provided that to the extent
a termination occurs pursuant to the foregoing clause (B), the Executive shall
receive the benefits described in Section 9(a) in accordance with the terms
thereof and any additional benefits provided in this Section 9(d) shall be paid
in accordance with the terms hereof; provided further that if a Change in
Control subsequently occurs, the unpaid balance of the benefits provided in
Section 9(a) shall be provided in accordance with this Section 9(d). If any
termination described in this Section 9(d) occurs, the Executive (or the
Executive’s estate, if the Executive dies after such termination and execution
of the release but before receiving such amount) shall receive the following:
(i)
The Company shall pay the Executive the Accrued Compensation;

(ii)
Subject to Section 9(f) and the Executive’s continued compliance with Section 10
hereof:

(1)A lump sum payment of an amount equal to the sum of (x) the amount of any
unpaid bonus for any performance period terminating prior to the Termination
Date, determined based on actual achievement of performance objectives pursuant
to the bonus plan described in Section 6 above, (y) a pro rata amount, based on
the number of days elapsed during the applicable performance period, of the
amount of bonus to which the Executive would have been entitled pursuant to the
plan described in Section 6 above for the performance period in which the
Termination Date occurs, based on actual achievement of performance objectives
for such period and (z) an amount equal to 2.0 times the target amount of bonus
to which the Executive would have been entitled pursuant to the plan described
in Section 6 above had the Executive’s employment continued for one (1) year
after the Termination Date,, payable within thirty (30) days following the
Termination Date;
(2)The Company shall pay the Executive an amount equal to two (2.0) times the
Base Salary, payable in a lump sum within thirty (30) days following the
Termination Date; provided that to the extent a Change in Control is not a
“change in ownership,” a “change in effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Code Section 409A then, notwithstanding the foregoing, any amount
payable under this Section 9(d)(ii)(2) which constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A shall be payable in pro-rata
equal installments over the two (2) year period following the Termination Date
in accordance with Section 9(e) hereof;




--------------------------------------------------------------------------------

Exhibit 10.1

(3)Subject to the Executive’s timely election of continuation coverage under
COBRA, for up to eighteen (18) months following the Termination Date, the
Company shall, at its expense, provide to the Executive and the Executive’s
dependents medical and dental benefits similar in the aggregate to the those
provided to the Executive immediately prior to the Termination Date; provided,
however, that the Company’s obligation to provide such benefits shall cease upon
the earlier of (i) the Executive’s becoming eligible for such benefits as the
result of employment with another employer and (ii) the expiration of the
Executive’s right to continue such medical and dental benefits under applicable
law (such as COBRA); provided, further, that notwithstanding the foregoing, the
Company shall not be obligated to provide the continuation coverage contemplated
by this Section 9(d)(ii)(3) if it would result in the imposition of excise taxes
on the Company for failure to comply with the nondiscrimination requirements of
the Patient Protection and Affordable Care Act of 2010, as amended, and the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable) , in which case the Company shall reimburse Executive for
out-of-pocket expenses under COBRA for Executive and his dependents in lieu of
providing the foregoing medical and dental benefits. Notwithstanding the
foregoing, the Company may elect to provide such reimbursement in lieu of
providing such medical and dental benefits; and
(4)Immediate accelerated vesting of all outstanding equity-based and cash-based
incentive awards (using, the greater of target (100%) or actual achievement to
the Termination Date level of achievement under the respective award agreement
for any award subject to performance-based criteria to determine the vested
award amount).
For purposes of this Agreement, “Change in Control” shall have the meaning
ascribed thereto in the Express Inc. 2010 Incentive Compensation Plan, as
amended from time to time.
(e)Except as otherwise expressly set forth herein, the amounts payable to the
Executive pursuant to this Section 9 will be paid to the Executive at such times
as the Executive would have otherwise been entitled to receive such amounts had
the Executive not been terminated (determined in accordance with the Company’s
payroll practices at the time of termination) and only so long as the Executive
has not breached the provisions of Section 10 hereof or any other restrictive
covenant and/or non-competition agreement between the Executive and the Company
or any of its affiliates.
(f)The parties acknowledge and agree that damages that will result to the
Executive for termination by the Company of the Executive’s employment without
Cause or by the Executive for Good Reason shall be extremely difficult or
impossible to establish or prove, and agree that the amounts payable to the
Executive under Section 9(a) or Section 9(d) beyond the Accrued Compensation
shall constitute liquidated damages for any such termination. The Executive
agrees that such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of employment. Any and
all amounts payable and benefits or additional rights provided pursuant to this
Agreement beyond the Accrued Compensation shall only be payable if the Executive
delivers to the Company and does not revoke a general release of claims in favor
of the Company in a form reasonably satisfactory to the Company and the
Executive. Such release must be executed and delivered (and no longer subject to
revocation, if applicable) within 60 days following the Termination Date.
Notwithstanding anything to the foregoing set forth herein, to the extent that
the payment of any amount described in Section 9(a) or Section 9(d) constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A, any such
payment scheduled to occur during the first 60 days following the Termination
Date shall not be paid until the first regularly scheduled pay period following
the 60th day following such termination and shall include payment of any amount
that was otherwise scheduled to be paid prior thereto.
(g)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 9 by seeking other employment or otherwise and no
such payment or benefit shall be eliminated, offset or reduced by the amount of
any compensation provided to the Executive in any subsequent employment, except
as provided in Section 9(a)(ii)(4) or Section 9(d)(ii)(3).
(h)Except as otherwise expressly provided in Section 9 above, all of the
Executive’s rights to salary, bonuses, fringe benefits and other compensation
hereunder (if any) which accrue or become payable after the Termination Date
will cease upon the Termination Date. The Executive’s termination of employment
with the Company for any reason shall be deemed to automatically remove the
Executive, without further action, from any and all offices held by Executive
with the Company or its affiliates. The Executive shall execute such additional
documents as requested by the Company from time to time to evidence the
foregoing.
(i)Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the Termination Date to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:
(i)
Each amount and benefit, including any installment thereof, payable pursuant to
this Section 9 shall be considered a separate payment for purposes of Code
Section 409A. The portion of the Severance





--------------------------------------------------------------------------------

Exhibit 10.1

Payment that does not exceed the amount referenced in Treas. Regs. Section
1.409A-1(b)(9)(iii)(A) (the “Limit”) and the portion of the Severance Payment
that is a “short-term deferral” within the meaning of Treas. Regs. Section
1.409A-1(b)(4)(i) shall be paid at the times set forth in Section 9(a)(ii)
above. Any portion of the Severance Payment that exceeds the Limit and is not a
“short-term deferral” (and would have been payable during the Initial Payment
Period but for the Limit) shall be paid on the date which is the earlier of (A)
the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”). Any portion of the Severance Payment that is payable
after the Delay Period shall be paid at the times set forth in Section 9(a)(ii)
above. With regard to any other payment that is considered deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment shall be made at the end of the Delay Period to the extent required
under Code Section 409A based on the same principles as set forth above for the
Severance Payment. Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section shall be paid to the Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and
(ii)
To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse the Executive, to the extent that
such costs would otherwise have been paid by the Company or to the extent that
such benefits would otherwise have been provided by the Company at no cost to
the Executive, the Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be reimbursed or provided
by the Company in accordance with the procedures specified herein.

(j)The Company may deduct or withhold from any amounts owing from the Company to
Executive all federal, state and local income, employment or other taxes as may
be required to be withheld by any applicable law or regulation.
10.Employee Covenants.
(a)For the purposes of this Section 10, the term “Company” shall include
Express, Inc., and all of its subsidiaries, parent companies and affiliates
thereof.
(b)Confidentiality. The Executive shall not, during the term of this Agreement
and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean use by the Executive for the
Executive’s own benefit, or disclosure by the Executive to any person other than
a person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of duties as an executive of the Company
or as may be legally required, of any confidential information relating to the
business or prospects of the Company (including, but not limited to, any
information and materials pertaining to any Intellectual Property as defined
below); provided, however, that Unauthorized Disclosure shall not include the
use or disclosure by the Executive of any publicly available information (other
than information available as a result of disclosure by the Executive in
violation of this Section 10(b)). This confidentiality covenant has no temporal,
geographical or territorial restriction.
(c)Non-Competition. During the Non-Competition Period described below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Board, own, manage, operate, join, control, be employed by, consult with
or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company or any of its products;
provided, however, that the “beneficial ownership” by the Executive after
termination of employment with the Company, either individually or as a member
of a “group,” as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of not more than two percent (2%) of the voting stock of any publicly
held corporation shall not be a violation of Section 10 of this Agreement.
The “Non-Competition Period” means the period the Executive is employed by the
Company plus one (1) year from the Termination Date.


(d)Non-Solicitation. During the No-Raid Period described below, the Executive
shall not directly or indirectly solicit, induce or attempt to influence any
employee to leave the employment of the Company, nor assist anyone else in doing
so. Further, during the No-Raid Period, the Executive shall not, either directly
or indirectly, alone or in conjunction with another party, interfere with or
harm, or attempt to interfere with or harm, the relationship of the Company,
with any person who at any time was an employee, customer or supplier of the
Company, or otherwise had a business relationship with the Company.




--------------------------------------------------------------------------------

Exhibit 10.1

The “No-Raid Period” means the period the Executive is employed by the Company
plus one (1) year from the Termination Date.
(e)Intellectual Property. The Executive agrees that all inventions, designs and
ideas conceived, produced, created, or reduced to practice, either solely or
jointly with others, during the Executive’s employment with the Company
including those developed on the Executive’s own time, which relate to or are
useful in the Company’s business (“Intellectual Property”) shall be owned solely
by the Company. The Executive understands that whether in preliminary or final
form, such Intellectual Property includes, for example, all ideas, inventions,
discoveries, designs, innovations, improvements, trade secrets, and other
intellectual property. All Intellectual Property is either work made for hire
for the Company within the meaning of the United States Copyright Act, or, if
such Intellectual Property is determined not to be work made for hire, then the
Executive irrevocably assigns all rights, titles and interests in and to the
Intellectual Property to the Company, including all copyrights, patents, and/or
trademarks. The Executive agrees to, without any additional consideration,
execute all documents and take all other actions needed to convey the
Executive’s complete ownership of the Intellectual Property to the Company so
that the Company may own and protect such Intellectual Property and obtain
patent, copyright and trademark registrations for it. The Executive also agrees
that the Company may alter or modify the Intellectual Property at the Company’s
sole discretion, and the Executive waives all right to claim or disclaim
authorship. The Executive represents and warrants that any Intellectual Property
that the Executive assigns to the Company, except as otherwise disclosed in
writing at the time of assignment, will be the Executive’s sole exclusive
original work. The Executive also represents that the Executive has not
previously invented any Intellectual Property or has advised the Company in
writing of any prior inventions or ideas.
(f)Remedies. The Executive agrees that any breach of the terms of this
Section 10 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages. The terms of this paragraph shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Executive. The Executive and the Company further agree that the
confidentiality provisions and the covenants not to compete and solicit
contained in this Section 10 are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein.
Should a court determine, however, that any provision of the covenants is
unreasonable, either in period of time, geographical area, or otherwise, the
parties hereto agree that the covenant should be interpreted and enforced to the
maximum extent which such court deems reasonable. In the event of any violation
of the provisions of this Section 10, the Executive acknowledges and agrees that
the post-termination restrictions contained in this Section 10 shall be extended
by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation. In the event of a material violation by the Executive of this
Section 10, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease.
(g)The provisions of this Section 10 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 10.
11.Employee Representation. The Executive expressly represents and warrants to
the Company that the Executive is not a party to any contract or agreement and
is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.
12.Successors and Assigns.
(a)This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company’s
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.
(b)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.
13.Arbitration and Other Matters.
(a)Except with respect to the remedies set forth in Section 10(f) hereof, any
controversy or claim between




--------------------------------------------------------------------------------

Exhibit 10.1

the Company or any of its affiliates and the Executive arising out of or
relating to this Agreement or its termination shall be settled and determined by
a single arbitrator whose award shall be accepted as final and binding upon the
parties. The American Arbitration Association, under its Employment Arbitration
Rules, shall administer the binding arbitration. The arbitration shall take
place in Columbus, Ohio. The Company and the Executive each waive any right to a
jury trial or to a petition for stay in any action or proceeding of any kind
arising out of or relating to this Agreement or its termination and agree that
the arbitrator shall have the authority to award costs and attorney fees to the
prevailing party. Except for any award of attorney fees by the arbitrator as
provided in the preceding sentence, the parties acknowledge and agree that in
connection with any dispute hereunder, each party shall pay all of its own costs
and expenses, including, without limitation, its own attorney fees and expenses.
(b)For so long as there exists liability thereafter with regard to the
Executive’s activities on behalf of the Company, the Company shall indemnify the
Executive to the fullest extent permitted by applicable law (and in no event in
connection with the Executive’s gross negligence or willful misconduct), and
shall at the Company’s election provide the Executive with legal representation
or shall advance to the Executive reasonable attorneys’ fees and expenses as
such fees and expenses are incurred (subject to an undertaking from the
Executive to repay such advances if it shall be finally determined by a judicial
decision which is not subject to further appeal that the Executive was not
entitled to the reimbursement of such fees and expenses).
(c)During the Executive’s employment by the Company and for a period of six
years thereafter, the Executive shall be entitled to the same directors’ and
officers’ liability insurance coverage that the Company provides generally to
its other directors and officers, as may be amended from time to time for such
directors and officers.
14.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the notice of
termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows or to such other address as
any party shall notify the other parties of:
To the Executive:
At the most recent address listed in the Company’s books and records.
To the Company:
Express, Inc.
1 Express Drive
Columbus, OH 43230
Attn: Corporate Secretary
15.Settlement of Claims. The Company may offset any amounts the Executive owes
it or its subsidiaries or affiliates against any amounts it owes the Executive
hereunder.
16.Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
conflict of law principles thereof.
18.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
19.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof. In the
event of any inconsistency between the terms of this Agreement and the terms of
any award of equity or non-equity incentive compensation to the Executive, the
terms of this Agreement shall govern.
20.Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes




--------------------------------------------------------------------------------

Exhibit 10.1

of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
21.Notwithstanding any other provision of this Agreement to the contrary, if the
payments or benefits that Executive would receive from the Company under this
Agreement or otherwise (including, without limitation, any payment, benefit,
entitlement or distribution paid or provided by the person or entity effecting a
change in control) in connection with a change of ownership or control of the
Company (or in the ownership of a substantial portion of the assets of the
Company) (the “Total Payments”) (a) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (b) but for this Section 21, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive
will be entitled to receive either (i) the full amount of the Total Payments
(taking into account the full value of any equity awards), or (ii) a portion of
the Total Payments having a value equal to $1 less than three (3) times your
“base amount” (as such term is defined in Section 280G(b)(3)(A) of the Code),
whichever of clauses (i) and (ii), after taking into account applicable federal,
state, and local income and employment taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by Executive, on an after-tax
basis, of the greatest portion of the Total Payments. Any determination required
under this Section 21 shall be made in writing by an accounting firm selected by
the Executive and reasonably acceptable to the Company (the “Accountants”),
whose determination shall be conclusive and binding for all purposes upon the
Company and the Executive. The Company shall be responsible and promptly all
fees and expenses of the Accountants in connection with or arising from the
determinations contemplated hereby. For purposes of making the calculations
required by this Section 21, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code. If there is a reduction pursuant to this Section 21 of the Total
Payments to be delivered to the Executive, such reduction shall occur in the
following order: (i) any cash severance payable by reference to Base Salary or
seasonal bonus, (ii) any other cash amount payable to Executive, (iii) any
benefit valued as a “parachute payment,” and (iv) acceleration of vesting of any
equity award. For the avoidance of doubt, in the event additional Total Payments
are made to Executive after the application of the cutback in this Section 21,
which additional Total Payments result in the cutback no longer being
applicable, the Company shall pay to Executive an additional amount equal to the
value of the Total Payments which were originally cutback. The Accountants shall
determine at the end of each calendar year whether any such restoration is
necessary based on additional Total Payments (if any) made during such calendar
year, and shall pay such restoration within ninety (90) days following the last
day of such calendar year.
* * * * *




--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, Express, Inc. and Express, LLC have caused this Agreement to
be executed by a duly authorized officer and the Executive has executed this
Agreement, in each case as of the respective dates set forth below.


EXPRESS, INC.
By: /s/ Michael A. Weiss        
Name: Michael A. Weiss
Title: Chief Executive Officer and Chairman of the Board
Date: July 21, 2014


EXPRESS, LLC
By: /s/ Michael A. Weiss        
Name: Michael A. Weiss
Title: Chief Executive Officer and Chairman of the Board
Date: July 21, 2014




/s/ David Kornberg    
David Kornberg
Date: July 21, 2014




















